ORDER

PER CURIAM
Joseph Afshari (“Landowner”) appeals from the trial court’s order and judgment affirming an administrative decision by the St. Louis County Department of Public Works (“St. Louis County”) ordering demolition of seven buildings on Landowner’s property. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).